DETAILED ACTION
This action is in response to the continuation application filed 20 December 2020.
Claims 1–20 are pending. Claims 1, 8, and 15 are independent.
Claims 1–20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Interpretation
Claims 8–14 are interpreted as encompassing only non-transitory embodiments, based on paragraph 28 of the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 10,929,498. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instant application.
Application 17/128,127
Patent 10,929,498
1, 8, 15
1, 8, 15
2, 9, 16
2, 9, 16
3, 10, 17
3, 10, 17
4, 11, 18
4, 11, 18
5, 12, 19
5, 12, 19
6, 13, 20
6, 13, 20
7, 14
7, 14

Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4, 11, and 18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4, 11, and 18 each recite “receiving a selection of an option depicted as an icon within said container to perform a further search to identify further relevant content of interest using artificial intelligence”. However, the specification uses the term “icon” only in reference to the container itself, e.g. the “briefcase icon” (specification, ¶¶ 14, 48, 57–64, etc.) and the term “option” in reference to something within the icon (specification, ¶¶ 61–65), depicted in the drawings as a button within the briefcase-shaped container/”icon” (FIG. 7, item 701). Therefore, when read in light of the specification, it is unclear how to interpret the term “icon”.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Kane et al. (US 2009/0171968 A1) [hereinafter Kane] in view of Bates et al. (US 2011/0010307 A1) [hereinafter Bates].
Regarding independent claim 1, Kane teaches [a] computer-implemented method for maintaining a collection service for websites, the method comprising:	acquiring a user preference for content desired to be viewed by a user subscribed to a service; A service monitors user behavior in order to generate recommendations (Kane, ¶¶ 17, 20, 37). Users may register with [subscribe to] the service (Kane, ¶ 107).	receiving a request from a website to subscribe to said service; Web site operators register with [subscribe to] the service (Kane, ¶¶ 9, 25, 84).	searching and reviewing content both within and outside said website to identify content of interest to said user based on said acquired user preference and a ruleset, wherein said ruleset comprises a collection of rules regarding identifying content of interest for said user; The recommendations may be web sites related to those previously access by the user (Kane, ¶ 17). The recommended items may be limited to the operator’s own web site (Kane, ¶ 95) or may be from both the operator’s site and other sites (Kane, ¶ 70). Mapping tables [rulesets] are used for associating items to other items (Kane, ¶¶ 79–83) and are used by the widget to select content for display (Kane, ¶ 42).	and presenting said identified content of interest in a container on a webpage within said website subscribed to said service, […]. The recommendations are presented in a widget, which may be within an inline frame [container] (Kane, ¶¶ 34, 53).
Kane teaches displaying content on a mobile device (Kane, ¶ 64) but does not expressly teach displaying the container within a mobile application. However, Bates teaches:	wherein said container is a reusable construct that appears to said user within any subscribed website as well as within a mobile application after said user accesses said mobile application that is subscribed to said service A widget shows recommended content for a user, and may be displayed on any web page or a mobile app (Bates, ¶ 107).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kane with those of Bates. Doing so would have been a matter of applying a known technique (displaying a widget both on web pages and mobile apps) to a known method (displaying a widget/container on web pages) ready for improvement to yield a predictable result (the widget system of Kane wherein the widget is displayed on web pages as well as mobile apps).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated and Kane/Bates further teaches:	wherein said user preference for content desired to be viewed by said user is acquired via artificial intelligence and/or directly provided by said user. The personalized recommendations for the user are based on an analysis of the user’s behavior [artificial intelligence] (Kane, ¶¶ 22, 35, 42, 51); users that register with the service may specify widget-related preferences, e.g. types of items to display (Kane, ¶ 107).
Regarding independent claim 8, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 12, this claim recites limitations similar to those of claim 5, and therefore is rejected for the same reasons.
Regarding independent claim 15, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 19, this claim recites limitations similar to those of claim 5, and therefore is rejected for the same reasons.
Claims 2, 9, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kane/Bates, further in view of Chordia et al. (US 2018/0293611 A1) [hereinafter Chordia].
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Kane/Bates further teaches:	receiving a request from said website to subscribe to one or more micro-services, wherein each of said one or more micro-services corresponds to a category of interest of a group of subscribed users, […] The web site operator can select one or more categories to display or not display (Kane, ¶ 97).
Kane teaches selecting categories to display on the web site (Kane, ¶ 97) but does not expressly teach identifying content of interest for users based on a category that a group of users identify. However, Chordia teaches:	wherein said one or more micro-services are pluggable such that artificial intelligence capabilities identify said content of interest for said user based on a category of interest that said group of subscribed users identify. User interests are inferred using machine learning [artificial intelligence] based on interests identified for a group of users, such as a topic or interest subscribed to/followed by a group of users (Chordia, ¶¶ 45–47).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kane/Bates with those of Chordia. One would have been motivated to do so in order to determine content of interest for a user even when less information is known about the user (Chordia, ¶ 2).
Regarding dependent claim 9, this claim recites limitations similar to those of claim 2, and therefore is rejected for the same reasons.
Regarding dependent claim 16, this claim recites limitations similar to those of claim 2, and therefore is rejected for the same reasons.
Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Kane and Bates, further in view of Moonka et al. (US 2012/0054189 A1) [hereinafter Moonka] and Aghasaryan et al. (US 2015/0135329 A1) [hereinafter Aghasaryan].
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated. Kane/Bates teaches generating content recommendations for groups of users, but does not expressly teach answering queries regarding interests of subscribed users. However, Moonka teaches:	receiving query parameters from said website pertaining to content and interests of subscribed users, wherein said query parameters relate to categories of interest of said subscribed users made available via micro-services; and A query is received describing an audience to target (Moonka, ¶¶ 25, 62–65); the query is for user lists characterizing groups of users (Moonka, ¶¶ 23, 30, 39, 45). The user lists are users subscribed to a category (Moonka, ¶ 45).	returning generic results to said website pertaining to content and interests for a group of users subscribed to said service, […] The user lists are returned based on the query (Moonka, ¶ 66); the user lists may include metadata such as inferred related categories of interest, likelihood of purchasing goods/services, etc. (Moonka, ¶ 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kane/Bates with those of Moonka. One would have been motivated to do so in order to provide more relevant content to web site visitors (Moonka, ¶¶ 3, 19).
Moonka teaches providing results regarding content and interests for a group of users, but does not expressly teach not providing specific user identifiers. However, Aghasaryan teaches:	wherein specific users are not identified in said returned generic results. Groups of user interest profiles are aggregated together and used for performing content recommendations (Aghasaryan, ¶ 35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kane/Bates/Moonka with those of Aghasaryan. One would have been motivated to do so in order to protect the privacy of users (Aghasaryan, ¶ 4).
Regarding dependent claim 3, this claim recites limitations similar to those of claim 10, and therefore is rejected for the same reasons.
Regarding dependent claim 17, this claim recites limitations similar to those of claim 10, and therefore is rejected for the same reasons.
Claims 4, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kane/Bates, further in view of Lynch et al. (US 2005/0177805 A1) [hereinafter Lynch].
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Kane/Bates further teaches:	receiving a selection of an option […] within said container to perform a further search to identify further relevant content of interest using artificial intelligence. The widget may have a link for displaying search results related to the web site; the search query is determined by analysis of searches by users who viewed related pages [artificial intelligence] (Kane, ¶ 124, FIG. 6 item 131).
Kane teaches a link for displaying search results, but does not expressly teach an icon. However, Lynch teaches:	[an option] depicted as an icon […to perform a further search to identify further relevant content of interest] A user may select an icon to view content related to other content (Lynch, ¶ 17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kane/Bates with those of Lynch. Doing so would have been a matter of simple substitution of one known element (a link) for another (an icon) to produce a predictable result (a widget wherein an icon can be selected to perform a search).
Regarding dependent claim 11, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Regarding dependent claim 18, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Claims 6, 13, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kane and Bates, further in view of Oz (US 2008/0263439).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated. Kane/Bates teaches displaying a container with content, but does not expressly teach removing unread content. However, Oz teaches:	archiving contents of said container not viewed by said user within a period of time, wherein said archived content is automatically removed after a user-designated period of time. A user may subscribe to channels having content (Oz, ¶ 45). Unread content is placed in an archive (Oz, ¶ 56), and the archived items may be removed after a user-defined interval (Oz, ¶ 57).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kane/Bates and Oz. One would have been motivated to do so in order to organize the content, making it easier for the user to find unread content (Oz, ¶ 56).
Regarding dependent claim 13, this claim recites limitations similar to those of claim 6, and therefore is rejected for the same reasons.
Regarding dependent claim 20, this claim recites limitations similar to those of claim 6, and therefore is rejected for the same reasons.
Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Kane/Bates, further in view of Maynard et al. (US 2018/0033051 A1) [hereinafter Maynard].
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated. Kane/Bates teaches identifying user interests, but does not expressly teach doing so by indication within the container. However, Maynard teaches:	receiving an indication of a category of interest within said container from said user; A widget has a menu for user selection of interests (Maynard, ¶ 29).	using artificial intelligence to locate content related to said indicated category of interest; and Content is recommended using machine learning [artificial intelligence] (Maynard, ¶ 3).	providing said located content to said user at a following time said user accesses said container. The interest information may be stored for use at a later time (Maynard, ¶ 30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kane/Bates and Maynard. One would have been motivated to do so in order to allow users to have greater control over the content recommended to them, versus using activity, etc. alone (Maynard, ¶ 21).
Regarding dependent claim 14, this claim recites limitations similar to those of claim 5, and therefore is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
/Tyler Schallhorn/Examiner, Art Unit 2176